Citation Nr: 0605979	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-43 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
cecum, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968; this service is unverified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO decision that denied the 
benefits on appeal.  In February 2005, the veteran testified 
at a hearing before the undersigned via video teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Board recognizes the severity of the veteran's illness 
and apologizes for the delay that this remand will 
necessarily entail.  

The veteran's active duty service, to include his Vietnam 
service, has not yet been verified.  On remand, the AMC 
should verify the veteran's service through appropriate 
channels.  In addition, it appears that the veteran may be 
receiving Social Security Administration (SSA) benefits.  On 
remand, related records pertinent to the veteran's apparent 
SSA claim as well as the medical records relied upon 
concerning that claim should be obtained.  In addition, 
outstanding VA medical records should be obtained.

Next, if and only if Vietnam service is verified, to RO 
should arrange for a VA oncological examination.  The 
examiner should be asked to provide an opinion as to the 
etiology of the veteran's adenocarcinoma of the cecum and to 
discuss specifically whether the veteran's adenocarcinoma of 
the cecum is, at least as likely as not, related to Agent 
Orange exposure, which is presumed for those serving in 
Vietnam during the Vietnam era.  A rationale for all 
conclusions should be provided.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran a 
letter asking that he provide all 
relevant evidence in his possession that 
he has not already provided to VA.  In 
this latter, the RO should ask him to 
submit a copy of his DD Form 214.

2.  The RO should verify the veteran's 
active duty service, to include his 
Vietnam service, through appropriate 
channels (e.g. contacting National 
Personnel Records Center to obtain his 
service personnel records or any other 
official documentation reflecting his 
active duty dates).

3.  The RO should obtain all VA clinical 
records dated from July 2004 to the 
present.

4.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for disability benefits, if any, as well 
as the medical records relied upon 
concerning that claim.

5.  If and only if Vietnam service is 
verified, to RO should arrange for a VA 
oncological examination.  The examiner 
should be asked to provide an opinion as 
to the etiology of the veteran's 
adenocarcinoma of the cecum and discuss 
specifically whether the veteran's 
adenocarcinoma of the cecum is, at least 
as likely as not, related to Agent Orange 
exposure.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

6.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.
	 
Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

